Citation Nr: 1531366	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-47 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on need for aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied, in pertinent part, entitlement to SMC based on need for aid and attendance.  Jurisdiction over the claims file now resides with the Winston-Salem, North Carolina RO.

In October 2010, the RO issued a rating decision granting entitlement to SMC based on housebound status.  Thereafter, in July 2013, the RO issued a rating decision finding the Veteran to be not competent to handle disbursement of funds.


FINDING OF FACT

The Veteran is not so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disability.


CONCLUSION OF LAW

The criteria for SMC based on aid and attendance have not been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the duty to notify was satisfied by an April 2009 letter sent to the Veteran explaining what evidence was necessary to substantiate his claim of entitlement to SMC, and by an August 2009 letter notifying the Veteran of the RO's rating decision.  In August 2012, the Veteran was provided with a copy of the most recent Supplemental Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, VA has afforded the Veteran medical examinations, in May 2010 and March 2012, in connection with his claim for SMC based on need for aid and attendance.  As evidenced by the examination reports, the examiners reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and opinions regarding the effects of the Veteran's service-connected disability on his activities of daily living.  The Board finds that these examinations are adequate, and additional examinations or opinions are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

Under 38 U.S.C.A. § 1114(1), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(1); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regula aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Veteran is in receipt of service connection for major depression with psychosis, currently rated as 100 percent disabling.  He is also in receipt of SMC based on housebound criteria.  He was in receipt of total disability based on individual unemployability (TDIU) from April 2007 to March 2012, at which time the 100 percent evaluation for depression was assigned.  He contends that he is entitled to additional SMC based on the need for aid and attendance, as he claims that he needs assistance with activities of daily living.

The Veteran submitted his claim for SMC in November 2008.  In April 2009, he reported that his psychiatric symptoms and associated medications rendered him unable to drive, cook, or clean.  He further reported that he hired an aid who assisted with daily meals and household chores.  (An April 2009 statement from the caregiver confirmed that she did laundry and cooked for the Veteran.)  In an August 2009 questionnaire, he reported that he was able to walk, feed himself, and perform toilet functions without assistance, but that he required assistance in order to bathe, dress, and leave his house.  He reported staying in bed for 10 hours per day.

At a May 2010 VA aid and attendance examination, the examiner indicated that the Veteran was not permanently bedridden, but noted that he had previously been hospitalized for psychiatric symptoms.  The examiner noted that the Veteran was able to feed himself, dress, bathe, groom, and use the toilet without assistance.  However, the Veteran reported having balance problems due to his psychiatric medications, specifically dizziness 3-4 times daily.  He reported using a cane occasionally.  Upper extremity function was normal.  The examiner concluded that the Veteran was essentially housebound, as he required assistance to move around due to unsteadiness from his psychiatric medications.  Nevertheless, the examiner indicated that the Veteran was able to protect himself in his daily environment.  During a May 2010 psychiatric evaluation it was noted that the Veteran's aid helped him with personal hygiene, as the Veteran was very unsteady on his feet due to his psychiatric medications.  The examiner also noted that the Veteran's cousin helped him pay bills.

In November 2010, the Veteran submitted a VA Form 21-2680 indicating that he was unable to prepare his own meals and that he required assistance in bathing and tending to other hygiene needs.  The Veteran denied needing nursing home care or medication management.  He indicated that his sister managed his financial affairs.

At a March 2012 VA aid and attendance examination, the Veteran reported that he spent his days watching TV, and that his prescription medication for depression made him drowsy.  He reported that he no longer experienced dizziness.  The examiner indicated that the Veteran was not permanently bedridden or hospitalized, and was able to walk without assistance within his home.  No permanent functional impairments were noted.  The examiner indicated that the Veteran was able to perform all functions related to self-care, to include feeding, bathing, dressing, and attending to the needs of nature.  A subsequent March 2012 psychiatric examination noted that the Veteran "would not be able to function independently or live alone without assistance."  However, this opinion did not reference the factors listed in 38 C.F.R. § 3.352(a) or contradict the aid and attendance examination findings, as it was in the context of a disability evaluation for major depression.

Subsequent VA treatment notes reflect that the Veteran was hospitalized for psychiatric symptoms for two 6-day periods in June 2012.  He was also hospitalized in February 2014 and May 2014 for substance-abuse related symptoms.

Based on the foregoing, the Board finds that SMC based on the need for aid and attendance is not warranted.

Initially, the evidence of record demonstrates that, as the result of his major depression with psychosis (his only service-connected disability), the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot.  Although the record reflects that his visual acuity is no better than 5/200 in both eyes, there is no evidence to suggest that this is related to his psychiatric symptomatology.  In addition, the medical and lay evidence reflects that the Veteran has never been bedridden, as staying in bed for 10 hours per day does not establish a bedridden status.

Furthermore, the weight of the evidence demonstrates that the Veteran's psychiatric symptoms do not render him so helpless as to require the regular aid and attendance of another to help with activities of daily living.  See 38 C.F.R. § 3.350(b).  While the Board acknowledges that the medication he takes for his major depression prevents him from cooking and restricts his movement both inside and outside the home, the most probative evidence establishes that his disability does not impair his ability to dress and undress himself; keep himself ordinarily clean and presentable; feed himself; or tend to the wants of nature.  In this regard, the Board is aware that the Veteran has claimed to be unable to feed or bathe himself without assistance; however, we find that the May 2010 and March 2012 VA examination reports, which demonstrate that he is in fact able to perform these activities without assistance, outweigh the Veteran's lay contentions.  In particular, the March 2012 examiner's statement that the Veteran was capable of performing "all functions" of self-care is persuasive.  Finally, the Board finds that the Veteran's major depression-and the associated side-effects of his psychiatric medications-has not resulted in incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  The evidence shows that the Veteran, despite his depression-related limitations, is able to protect himself from the hazards incident to his daily environment.  None of the factors listed in 38 C.F.R. § 3.352(a) are present, and the Veteran has not alleged any additional particular personal functions which he is unable to perform.

The Board has considered the reports of hospitalizations in 2012 and 2014, as well as the RO's finding of incompetence via its July 2013 rating decision.  However, without more, these reports do not indicate that the criteria for SMC based on need for aid and attendance have been met.  Neither the Veteran nor his representative has alleged that his circumstances have changed significantly since the May 2012 VA examination.

After carefully weighing the entire record, the Board finds that the evidence preponderates against a finding that the Veteran's service-connected major depression with psychosis causes him to be so helpless as to require regular aid and attendance of another person.  None of the factors listed in 38 C.F.R. § 3.352(a) have been demonstrated.  See Turco, 9 Vet. App. at 224.  Accordingly, the Board concludes that SMC based upon the need for aid and attendance is not warranted.

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMC based on need for aid and attendance is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


